PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/173,431
Filing Date: 3 Jun 2016
Appellant(s): Pang et al.



__________________
Cisco Technology, Inc.
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed on 4/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claims 1-4, 6, 8-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sequin (US 20130238665 Al) in further view of Ryall et al (US 6774899 B1) in further view of Itoh et al (US 20020196292 A1).

(2) Response to Argument
Appellant argues the rejection, specifically Itoh reference, establishes an improper design choice rationale (App. Br. 9).  First, Appellant argues that the rejection fails to provide any supporting analysis.  Appellant further argues that “the claimed subject matter and Itoh rearrange their nodes for specific and different technical reasons, not aesthetic ones” because node rearrangement of the claimed invention has its own functions and benefits hence having different technical reasons (App. Br. 9).
The Examiner respectfully disagrees.
As a preliminary matter, the Examiner does not agree with the statement made by Appellant on pg. 9 that “Itoh is conceded to lack the teachings of the applied art.”  Itoh teaches every word of the claims except the words “left” and “right.”  This is supported by both the Office Action and the art.  See Itoh, Abstract, [0081] (discussing that existing nodes are displaced when a new node is added to the graph). It is only to the directional terms that any design choice rationale was applied.1

Second, Appellant argues Itoh requires technical reasons for node placement hence Itoh’s node placement is not “aesthetic” nor “ornamental”.  The Examiner respectfully disagrees. Itoh teaches automatic adjustment of existing nodes vs. new nodes when new nodes are added to a graph to the right (Abstract and [0081] of Itoh; Final Act. 4).  Being able to shift nodes to the right vs. shift the node to the left is aesthetic design choice because node placement is ornamental/cosmetic without effecting the function of the tree.  
  Because Itoh is able to shift/rearrange nodes to one side of the tree and place a new node on the other side, whether there is a complicated math to do so does not contradict the rejection as asserted by the Appellant (App. Br. 11). 
Finally, the examiner notes that Appellant contradicted his own assertion of the claimed subject matter having functions and technical reasons by explaining the “WHY” of the instant application is to create an “illusion” of a “tree like structure”.  Having an “illusion” is aesthetic and create an “illusion” of a “tree like structure” is not function nor technical reason.  Thus, it seems that the entire premise of Appellant’s position is design choice. Accordingly, based on the foregoing, the Examiner submits that Itoh discloses the recited features and “design choice” is a proper rationale for the directional limitations.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
Conferees:
/MATTHEW ELL/Primary Examiner, Art Unit 2145                                  
                                                                                                                                                                      /Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
    

    
        1 The examiner notes that the terms “left” and “right” are relative terms that depend in part on the perspective of the user, so it is unclear precisely how much weight should be given these terms.